Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.   
 	Claim 14 recites the following subject matter with insufficient antecedent basis issue, for which the Examiner recommends the amendments to overcome this rejection. The Applicant may choose one option among the proposed two options:
	Option 1: Regarding claim 14, amend thereof to recite: “The UE of claim [[13]] 1, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, the base station (BS)  or a network.”
“The [[UE]] device of claim 13, wherein the [[UE]] device is capable of communicating with at least one of another [[UE]] device, a UE related to an autonomous driving vehicle, the base station (BS) or a network.”
Examiner’s note: The examiner used option 2  for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) and in view of Bhushan et al. (US 20180295639, henceforth “Bhushan”).
Examiner’s note: in what follows, references are drawn to Yoon unless otherwise mentioned.
Regarding claim 1, Yoon teaches a method of transmitting and receiving a sidelink signal by a user equipment (UE) in a wireless communication system (FIG. 7 is a conceptual diagram illustrating the flow of a synchronization signal in V2X communication. FIG8, the method including: synchronizing, by a first device, a timing of a synchronization signal received from a synchronization source, the timing of the synchronization signal being associated with a synchronization timing of a GNSS; determining a subframe to transmit a primary sidelink synchronization signal (PSSS) and a secondary sidelink synchronization signal (SSSS); mapping the SSSS to two consecutive single frequency-frequency division multiple access (SC-FDMA) , the method comprising: 
selecting a synchronization reference from among a plurality of synchronization sources based on priorities (FIG. 8 is a signal flowchart illustrating a process of selecting a synchronization signal. In operation S810, the first UE receives at least one synchronization signal from an external source. When a plurality of synchronization signals are received, the first UE determines the priority of the plurality of signals based on a root index of the received synchronization signal in operation S820. For example, the first UE may determine the priority of synchronization signals according to one of the cases 1 through 5, which have been described in Table 6. In operation S830, the first UE performs synchronization based on the synchronization signal with the highest priority, see [0185]-[0191].); and 
transmitting or receiving the sidelink signal based on the selected synchronization reference (FIG. 8 in operation S840, the first UE transmits the synchronization signal selected in operation S830, see [0192]-[0193]. This technique is used for transmitting the sidelink signal based on the selected synchronization reference. Examiner’s note: Examiner addressed the first option of 2 options.), 
wherein the plurality of synchronization sources includes an eNodeB (eNB) and (A UE in the PC5 link-based D2D receives synchronization signals from a plurality of synchronization sources, see [0111]. The first UE receives a synchronization signal from an active synchronization source (such as an eNB, a GNSS, another UE, or the like) or from another passive synchronization source (which is synchronized by an active synchronization source), see [0187].  The missing/crossed out limitations will be discussed in view of Bhushan.), and
 wherein  (A device determines a priority of synchronization signals based on synchronization sources, such as an eNB, a UE, a GNSS, a GNSS-equivalent device, or the like under the V2X situation. A device distinguishes each synchronization source through a Sidelink Synchronization Signal (SLSS), a Physical Sidelink Broadcast Channel (PSBCH), and the like, see [0010]. According to the priority, a GNSS (or a GNSS-equivalent device) always has a higher priority than an eNB. The priority must belong to a GNSS in an area where an eNB does not exist, and in an area where an eNB exists, see [0142]. The priority is preconfigured to a GNSS. The missing/crossed out limitations will be discussed in view of Bhushan.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1)  the plurality of synchronization sources includes an eNodeB (eNB) and a gNodeB (gNB), (2) priorities between the eNB and the gNB are configured by a base station or preconfigured by a network. 
 However, Bhushan discloses the missing/crossed limitations comprising: (1) the plurality of synchronization sources includes an eNodeB (eNB) and a gNodeB (gNB) (FIG. 1 is a diagram illustrating a wireless communications system and an access network 100. The wireless communications system includes base stations 102, UEs 104, and an Evolved Packet Core (EPC) 160.  The base station may also be referred to as a gNB, Node B, evolved Node B (eNB), an access point, a base transceiver station, a radio base station, a radio transceiver, a transceiver function, a basic service set (BSS), an extended service set (ESS), or some other suitable terminology, see [0028]-[0036]. FIGS. 2A, 2B, 2C, and 2D are diagrams illustrating examples of a DL frame structure, DL channels within the DL frame structure, an UL frame structure, and UL channels within the UL frame structure, respectively. FIG. 2A, the PSCH carries a primary synchronization signal (PSS). The SSCH carries a secondary synchronization signal (SSS), see [0038]-[0040]. So, the plurality of synchronization sources includes an eNodeB (eNB) and a gNodeB (gNB). ), (2) priorities between the eNB and the gNB are configured by a base station or preconfigured by a network (FIG. 4 illustrates an embodiment of a shared spectrum system having assigned set and subsets of priority indicators. FIG. 6 illustrates an embodiment of sequential prioritized, opportunistic medium access.  FIG. 12 is a conceptual data flow diagram 1200 illustrating the data flow between different means/components in an exemplary apparatus 1202. The apparatus may be a scheduling entity, e.g., base station, eNB, gNB, master node, e.g. 102, 180, 310, 406a-g, 408, communicating wirelessly with a UE or slave node. The apparatus includes a reception component 1204 that receive UL communication from an entity being scheduled 1250. Although only a single entity 1250 is illustrated, the scheduling entity may serve a plurality of such entities, e.g., as illustrated in FIG. 4. The reception component 1204 may also receive communication from a core network operator or a SAS 1252. The apparatus 1202 includes a transmission component 1206 that transmits downlink communication to the entities 1250 being scheduled. The apparatus 1202 may include a priority indicator component 1208 configured to receive a set of priority indicators, the priority indicators corresponding to time varying priorities for communicating over the plurality of links. The apparatus 1202 may include an assignment component 1210 configured to assign each of the plurality of links a subset of the set of priority indicators, wherein each priority indicator maps to a time varying priority level for the communication during each of a plurality of frames. Communication with the UE 1250 may be based on the time-varying priority for the assigned subset of priority indicators. The apparatus may include a mapping function component 1212 configured to receive an indication of a mapping function for determining the corresponding priority level for each priority indicator according to a frame number. The mapping function component 1212 provides priority information to the UE 1250, see [0098].
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Bhushan in order to make a more effective method by allowing operators to efficiently communicate over shared spectrum by providing access to the shared spectrum for multiple devices while reducing interference among devices., see (Bhushan, [0008].).
Regarding claim 13, Yoon teaches a device for transmitting and receiving a sidelink signal in a wireless communication system (FIG. 9 is a block diagram schematically illustrating an apparatus, see [0197]-[0200].), the device comprising: 
a memory (FIG. 9 items 925, 975); and 
a processor coupled to the memory (FIG. 9 items 910, 960), 
wherein the processor is configured to select a synchronization reference from among a plurality of synchronization sources based on priorities and transmit or receive the sidelink signal based on the selected synchronization reference (FIG. 8 is a signal flowchart illustrating a process of selecting a synchronization signal. In operation S810, the first UE receives at least one synchronization signal from an external source. When a plurality of synchronization signals are received, the first UE determines the priority of the plurality of signals based on a root index of the received synchronization signal in operation S820. For example, the first UE may determine the priority of synchronization signals according to one of the cases 1 through 5, which have been described in Table 6. In operation S830, the first UE performs synchronization based on the synchronization signal with the highest priority. In operation S840, the first UE transmits the synchronization signal selected in operation S830, see  Examiner’s note: Examiner addressed one option of 2 options.), 
wherein the plurality of synchronization sources includes an eNodeB (eNB) and a (A UE in the PC5 link-based D2D receives synchronization signals from a plurality of synchronization sources, see [0111]. The first UE receives a synchronization signal from an active synchronization source (such as an eNB, a GNSS, another UE, or the like) or from another passive synchronization source (which is synchronized by an active synchronization source), see [0187].  The missing/crossed out limitations will be discussed in view of Bhushan.), and 
wherein (A device determines a priority of synchronization signals based on synchronization sources, such as an eNB, a UE, a GNSS, a GNSS-equivalent device, or the like under the V2X situation. A device distinguishes each synchronization source through a Sidelink Synchronization Signal (SLSS), a Physical Sidelink Broadcast Channel (PSBCH), and the like, see [0010]. According to the priority, a GNSS (or a GNSS-equivalent device) always has a higher priority than an eNB. The priority must belong to a GNSS in an area where an eNB does not exist, and in an area where an eNB exists, see [0142]. The priority is preconfigured to a GNSS. The missing/crossed out limitations will be discussed in view of Bhushan.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1)  the plurality of synchronization sources includes an eNodeB (eNB) and a gNodeB (gNB), (2) priorities between the eNB and the gNB are configured by a base station or preconfigured by a network. 
 However, Bhushan discloses the missing/crossed limitations comprising: (1) the plurality of synchronization sources includes an eNodeB (eNB) and a gNodeB (gNB) (FIG. 1 is a diagram illustrating a wireless communications system and an access network 100. The wireless communications system includes base stations 102, UEs 104, and an Evolved Packet Core (EPC) 160.  The base station may also be referred to as a gNB, Node B, evolved Node B (eNB), an access point, a base transceiver station, a radio base station, a radio transceiver, a transceiver function, a basic service set (BSS), an extended service set (ESS), or some other suitable terminology, see [0028]-[0036]. FIGS. 2A, 2B, 2C, and 2D are diagrams illustrating examples of a DL frame structure, DL channels within the DL frame structure, an UL frame structure, and UL channels within the UL frame structure, respectively. FIG. 2A, the PSCH carries a primary synchronization signal (PSS). The SSCH carries a secondary synchronization signal (SSS), see [0038]-[0040]. So, the plurality of synchronization sources includes an eNodeB (eNB) and a gNodeB (gNB). ), (2) priorities between the eNB and the gNB are configured by a base station or preconfigured by a network (FIG. 4 illustrates an embodiment of a shared spectrum system having assigned set and subsets of priority indicators. FIG. 6 illustrates an embodiment of sequential prioritized, opportunistic medium access.  FIG. 12 is a conceptual data flow diagram 1200 illustrating the data flow between different means/components in an exemplary apparatus 1202. The apparatus may be a scheduling entity, e.g., base station, eNB, gNB, master node, e.g. 102, 180, 310, 406a-g, 408, communicating wirelessly with a UE or slave node. The apparatus includes a reception component 1204 that receive UL communication from an entity being scheduled 1250. Although only a single entity 1250 is illustrated, the scheduling entity may serve a plurality of such entities, e.g., as illustrated in FIG. 4. The reception component 1204 may also receive communication from a core network operator or a SAS 1252. The apparatus 1202 includes a transmission component 1206 that transmits downlink communication to the entities 1250 being scheduled. The apparatus 1202 may include a priority indicator component 1208 configured to receive a set of priority indicators, the priority indicators corresponding to time varying priorities for communicating over the plurality of links. The apparatus 1202 may include an assignment component 1210 configured to assign each of the plurality of links a subset of the set of priority indicators, wherein each priority indicator maps to a time varying priority level for the communication during each of a plurality of frames. Communication with the UE 1250 may be based on the time-varying priority for the assigned subset of priority indicators. The apparatus may include a mapping function component 1212 configured to receive an indication of a mapping function for determining the corresponding priority level for each priority indicator according to a frame number. The mapping function component 1212 provides priority information to the UE 1250, see [0098].
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Bhushan in order to make a more effective method by allowing operators to efficiently communicate over shared spectrum by providing access to the shared spectrum for multiple devices while reducing interference among devices., see (Bhushan, [0008].).
Regarding claim 2, Yoon and Bhushan teach all the claim limitations of claim 1 above; and Yoon further teaches wherein the eNB and the gNB have a same priority (A device determines a priority of synchronization signals based on synchronization sources, such as an eNB, a UE, a GNSS, a GNSS-equivalent device, or the like under the V2X situation, see [0010].  synchronization signals have the same priority, see [0111]. This technique is used for the eNB and the gNB have a same priority.).
Regarding claim 4, Yoon and Bhushan teach all the claim limitations of claim 1 above; and Yoon further teaches wherein based on that the priorities are same, the UE selects a synchronization reference with high reference signal received power (RSRP) (A synchronization signal having a high transmission power, that is, a synchronization signal having the highest S-RSRP result, may be selected when synchronization signals have the same priority, see [0111]. So, based on that the priorities are same, the UE selects a synchronization reference with high reference signal received power (RSRP).).
Regarding claim 5, Yoon and Bhushan teach all the claim limitations of claim 4 above; and Yoon further teaches wherein the RSRP is measured based on at least one of a physical broadcast channel (PBCH) demodulation reference signal (DMRS), a synchronization signal, or channel state information (CSI) (FIG. 5 and FIG. 6 are conceptual diagrams illustrating mapping of a synchronization signal to a physical resource for V2X communication. It includes DMRS, PSSS, PSBCH, SSSS etc.  A UE in the PC5 link-based D2D receives 
Regarding claim 14, Yoon and Bhushan teach all the claim limitations of claim 13 above; and Yoon further teaches wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, the BS or a network (FIGS. 1A, 1B, IC, 2A, 2B, 2C, 3A, and 3B are block diagrams illustrating scenarios available in a V2X wireless communication system. FIG. 4A through FIG. 4C are conceptual diagrams illustrating a synchronization method for V2X communication. FIG. 7 is a conceptual diagram illustrating the flow of a synchronization signal in V2X communication, see [0013]-[0017]. So, the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, the BS or a network.).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) in view of Bhushan et al. (US 20190190655, henceforth “Bhushan”) and further in view of Yu et al. (US 20170244537, henceforth “Yu”).
Regarding claim 3, Yoon and Bhushan teach all the claim limitations of claim 1 above; and Yoon further teaches (The method may include receiving a first synchronization signal and a second synchronization signal, determining a priority order of the first synchronization signal and the second synchronization signal, and performing synchronization based on a synchronization signal having a higher priority out of the first synchronization signal and the second synchronization signal, see [0009]. The missing/crossed out limitations will be discussed in view of Yu.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) the UE receives the priorities through either higher layer signaling or physical layer signaling. However, Yu discloses the missing/crossed limitations comprising: (1) the UE receives the priorities through either higher layer signaling or physical layer signaling (The user equipment may obtain the information priority by using higher layer signaling, a system broadcast message, or physical layer signaling, see [0316]. This technique is used by the UE to receive the priorities through either higher layer signaling or physical layer signaling.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Yu in order to make a more effective method by reducing system resource overheads and power consumption of the user equipment, see (Yu, [0321].).
Claims 6, 7, 8, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) in view of Bhushan et al. (US 20190190655, henceforth “Bhushan”) and further in view of Edge  (US 20190141482, US-provisional-application US 62582314l, cited for priority, henceforth “Edge”).
Regarding claim 6, Yoon and Bhushan teach all the claim limitations of claim 1 above; and Yoon further teaches wherein (A root index value applied to the GNSS timing-based synchronization case may have a value different from the root index value applied to a synchronization case by an eNB  or from the UE timing-based synchronization case, and thus, their primary synchronization signals (i.e., a PSS or PSSS) may be distinguished from one another. However, a root index value applied to the GNSS timing-based synchronization case is the same as the root index value applied to the eNB timing-based synchronization case, and thus, their synchronization signals (i.e., a PSSS) may not be distinguished from one another. Accordingly, the GNSS timing-based synchronization case and the eNB timing-based synchronization case may need to be distinguished by additionally using a secondary synchronization signal (SSSS), see [0170]. An SSSS for each case may be distinguished by setting different mapping schemes for the GNSS timing-based synchronization case and the eNB timing-based synchronization case. [circle around (b)]-1 and [circle around (b)]-2 may be distinguished by a field value of a coverage indicator transmitted through a PSBCH, see [0182]-[0183]. The missing/crossed out limitations will be discussed in view of Edge.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) the UE transmits a timing difference between the eNB and the gNB to at least one of the eNB, the gNB, or another UE. However, Edge discloses the missing/crossed limitations comprising: (1) the UE transmits a timing difference between the eNB and the gNB to at least one of the eNB, the gNB, or another UE (FIG. 1A depicts nodes configured to communicate according to 5G communication protocols, nodes configured to communicate according to other communication protocols, such as, for example, an LTE protocol, may be used. Such nodes, configured to communicate using different protocols, may be controlled, at least in part, by the 5GCN 150. Thus, the NG-RAN 112 may include any combination of gNBs, evolved Node Bs (eNBs) that support LTE access, or other types of base stations or access points, see [0029]. An LPP message sent from the LMF 152 to the UE 105 may instruct the UE 105 to do any of a variety of things, depending on desired functionality. For example, the LPP message could contain an instruction for the UE 105 to obtain measurements for GNSS (or A-GNSS), wireless LAN, and/or OTDOA (or some other position method). In the case of OTDOA, the LPP message may instruct the UE 105 to obtain one or more measurements (e.g. Reference Signal Time Difference (RSTD) measurements) of PRS signals transmitted within particular cells supported by particular gNBs 110 (or supported by one or more ng-eNBs or eNBs). The UE 105 may send the measurements back to the LMF 152 in an LPP message (e.g. inside a 5G NAS transport message) via the serving gNB 110-1 and the AMF 154. In some embodiments, LPP may be augmented by or replaced by an NR positioning protocol (NPP) which supports position methods such as OTDOA and E-CID for NR radio access, see [0035]-[0036]. Please see US-provisional-application  [0022]-[0030]. This technique is used by the UE to transmit a timing difference between the eNB and the gNB to at least one of the eNB, the gNB, or another UE.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Edge in order to make a more effective method by enabling a wireless network operator to migrate from one solution to the other or support both solutions during a migration phase or for different location applications in an efficient manner, see (Edge, [0008].).
Regarding claim 7, Yoon and Bhushan teach all the claim limitations of claim 1 above; and Yoon further teaches wherein the UE transmits a timing difference between the eNB and the gNB to either or both the eNB and the gNB over an uplink channel (Table 3 and FIGS. 2A through 2C illustrate a scenario that supports V2X operation based on only a Uu interface , a UE transmits a V2X message to E-UTRAN in uplink and E-UTRAN transmits it to multiple UEs at a local area in downlink, see [0024]. A root index value applied to the GNSS timing-based synchronization case may have a value different from the root index value applied to a synchronization case by an eNB  or from the UE timing-based synchronization case, and thus, their primary synchronization signals (i.e., a PSS or PSSS) may be distinguished from one another. However, a root index value applied to the GNSS timing-based synchronization case is the same as the root index value applied to the eNB timing-based synchronization case, and thus, their synchronization signals (i.e., a PSSS) may not be distinguished from one another. Accordingly, the GNSS timing-based synchronization case and the eNB timing-based synchronization case may need to be distinguished by additionally using a secondary synchronization signal (SSSS), see [0170]. An SSSS for each case may be distinguished by setting different mapping schemes for the GNSS timing-based synchronization case and the eNB timing-based synchronization case. [circle around (b)]-1 and [circle around (b)]-2 may be distinguished by a field value of a coverage indicator transmitted through a PSBCH, see [0182]-[0183]. The missing/crossed out limitations will be discussed in view of Edge.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) the UE transmits a timing difference between the eNB and the gNB to either or both the eNB and the gNB over an uplink channel. However, Edge discloses the missing/crossed limitations comprising: (1) the UE transmits a timing difference between the eNB and the gNB to either or both the eNB and the gNB over an uplink channel (FIG. 1A depicts nodes configured to the NG-RAN 112 may include any combination of gNBs, evolved Node Bs (eNBs) that support LTE access, or other types of base stations or access points, see [0029]. An LPP message sent from the LMF 152 to the UE 105 may instruct the UE 105 to do any of a variety of things, depending on desired functionality. For example, the LPP message could contain an instruction for the UE 105 to obtain measurements for GNSS (or A-GNSS), wireless LAN, and/or OTDOA (or some other position method). In the case of OTDOA, the LPP message may instruct the UE 105 to obtain one or more measurements (e.g. Reference Signal Time Difference (RSTD) measurements) of PRS signals transmitted within particular cells supported by particular gNBs 110 (or supported by one or more ng-eNBs or eNBs). The UE 105 may send the measurements back to the LMF 152 in an LPP message (e.g. inside a 5G NAS transport message) via the serving gNB 110-1 and the AMF 154. In some embodiments, LPP may be augmented by or replaced by an NR positioning protocol (NPP) which supports position methods such as OTDOA and E-CID for NR radio access, see [0035]-[0036]. Please see US-provisional-application  [0022]-[0028]. This technique is used by the UE to transmit a timing difference between the eNB and the gNB to either or both the eNB and the gNB over an uplink channel.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Edge in order to make a more effective method by enabling a wireless network operator to migrate from one 
Regarding claim 8, Yoon and Bhushan teach all the claim limitations of claim 1 above; and Yoon further teaches wherein (In V2X communication, a sidelink is used to express a communication link between UEs, instead of using an uplink or a downlink channel, see [0065]. A root index value applied to the GNSS timing-based synchronization case may have a value different from the root index value applied to a synchronization case by an eNB  or from the UE timing-based synchronization case, and thus, their primary synchronization signals (i.e., a PSS or PSSS) may be distinguished from one another. However, a root index value applied to the GNSS timing-based synchronization case is the same as the root index value applied to the eNB timing-based synchronization case, and thus, their synchronization signals (i.e., a PSSS) may not be distinguished from one another. Accordingly, the GNSS timing-based synchronization case and the eNB timing-based synchronization case may need to be distinguished by additionally using a secondary synchronization signal (SSSS), see [0170]. An SSSS for each case may be distinguished by setting different mapping schemes for the GNSS timing-based synchronization case and the eNB timing-based synchronization case. [circle around (b)]-1 and [circle around (b)]-2 may be distinguished by a field value of a coverage indicator transmitted through a PSBCH, see [0182]-[0183]. The missing/crossed out limitations will be discussed in view of Edge.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) the UE transmits a timing difference between the eNB and the gNB to another UE over a sidelink channel. However, Edge discloses the missing/crossed limitations comprising: (1) the UE transmits a timing difference between the eNB and the gNB to another UE over a sidelink channel (FIG. 1A depicts nodes configured to communicate according to 5G communication protocols, nodes configured to communicate according to other communication protocols, such as, for example, an LTE protocol, may be used. Such nodes, configured to communicate using different protocols, may be controlled, at least in part, by the 5GCN 150. Thus, the NG-RAN 112 may include any combination of gNBs, evolved Node Bs (eNBs) that support LTE access, or other types of base stations or access points, see [0029]. An LPP message sent from the LMF 152 to the UE 105 may instruct the UE 105 to do any of a variety of things, depending on desired functionality. For example, the LPP message could contain an instruction for the UE 105 to obtain measurements for GNSS (or A-GNSS), wireless LAN, and/or OTDOA (or some other position method). In the case of OTDOA, the LPP message may instruct the UE 105 to obtain one or more measurements (e.g. Reference Signal Time Difference (RSTD) measurements) of PRS signals transmitted within particular cells supported by particular gNBs 110 (or supported by one or more ng-eNBs or eNBs). The UE 105 may send the measurements back to the LMF 152 in an LPP message (e.g. inside a 5G NAS transport message) via the serving gNB 110-1 and the AMF 154. In some embodiments, LPP may be augmented by or replaced by an NR positioning protocol (NPP) which supports position methods such as OTDOA and E-CID for NR radio access, see [0035]-[0036]. Please see US-provisional-application  [0022]-[0028]. This technique is used by the UE to transmit a timing difference between the eNB and the gNB to another UE over a sidelink channel.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Edge in order to make a more effective method by enabling a wireless network operator to migrate from one 
Regarding claim 9, Yoon and Bhushan teach all the claim limitations of claim 1 above; and Yoon further teaches wherein (FIG. 5 and FIG. 6 are conceptual diagrams illustrating mapping of a synchronization signal to a physical resource for V2X communication. FIG. 7 is a conceptual diagram illustrating the flow of a synchronization signal in V2X communication, see [0015]-[0016]. A root index value applied to the GNSS timing-based synchronization case may have a value different from the root index value applied to a synchronization case by an eNB  or from the UE timing-based synchronization case, and thus, their primary synchronization signals (i.e., a PSS or PSSS) may be distinguished from one another. However, a root index value applied to the GNSS timing-based synchronization case is the same as the root index value applied to the eNB timing-based synchronization case, and thus, their synchronization signals (i.e., a PSSS) may not be distinguished from one another. Accordingly, the GNSS timing-based synchronization case and the eNB timing-based synchronization case may need to be distinguished by additionally using a secondary synchronization signal (SSSS), see [0170]. An SSSS for each case may be distinguished by setting different mapping schemes for the GNSS timing-based synchronization case and the eNB timing-based synchronization case. [circle around (b)]-1 and [circle around (b)]-2 may be distinguished by a field value of a coverage indicator transmitted through a PSBCH, see [0182]-[0183]. The missing/crossed out limitations will be discussed in view of Edge.).
the timing difference is determined based on synchronization signals received by the UE from the eNB and the gNB, respectively. However, Edge discloses the missing/crossed limitations comprising: (1) the timing difference is determined based on synchronization signals received by the UE from the eNB and the gNB, respectively (FIG. 1A depicts nodes configured to communicate according to 5G communication protocols, nodes configured to communicate according to other communication protocols, such as, for example, an LTE protocol, may be used. Such nodes, configured to communicate using different protocols, may be controlled, at least in part, by the 5GCN 150. Thus, the NG-RAN 112 may include any combination of gNBs, evolved Node Bs (eNBs) that support LTE access, or other types of base stations or access points, see [0029]. An LPP message sent from the LMF 152 to the UE 105 may instruct the UE 105 to do any of a variety of things, depending on desired functionality. For example, the LPP message could contain an instruction for the UE 105 to obtain measurements for GNSS (or A-GNSS), wireless LAN, and/or OTDOA (or some other position method). In the case of OTDOA, the LPP message may instruct the UE 105 to obtain one or more measurements (e.g. Reference Signal Time Difference (RSTD) measurements) of PRS signals transmitted within particular cells supported by particular gNBs 110 (or supported by one or more ng-eNBs or eNBs). The UE 105 may send the measurements back to the LMF 152 in an LPP message (e.g. inside a 5G NAS transport message) via the serving gNB 110-1 and the AMF 154. In some embodiments, LPP may be augmented by or replaced by an NR positioning protocol (NPP) which supports position methods such as OTDOA and E-CID for NR radio access, see [0035]-[0036]. Please see US-provisional-application  [0022]-[0028]. This technique is used for determining the timing  based on synchronization signals received by the UE from the eNB and the gNB, respectively.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Edge in order to make a more effective method by enabling a wireless network operator to migrate from one solution to the other or support both solutions during a migration phase or for different location applications in an efficient manner, see (Edge, [0008].).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) in view of Bhushan et al. (US 20190190655, henceforth “Bhushan”) and further in view of Parron et al. (US 20190394786, henceforth “Parron”).
Regarding claim 10, Yoon and Bhushan teach all the claim limitations of claim 1 above; and Yoon further teaches wherein based on that the UE performs transmission based on a predetermined format or numerology, (FIG. 5 and FIG. 6 are conceptual diagrams illustrating mapping of a synchronization signal to a physical resource for V2X communication. FIG. 7 is a conceptual diagram illustrating the flow of a synchronization signal in V2X communication. FIG. 8 is a signal flowchart illustrating a process of selecting a synchronization signal and transmitting a synchronization signal, see [0015]-[0018] and [0185]-[0196]. The missing/crossed out limitations will be discussed in view of Parron.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) based on that the UE performs transmission based on a predetermined format or numerology, the UE considers that the gNB has a higher priority than the eNB. However, Parron discloses the missing/crossed limitations comprising: (1) based on that the UE performs transmission based on the UE considers that the gNB has a higher priority than the eNB (In some embodiments, techniques and/or operations described herein may be applicable for implementation in Cellular V2X systems including LTE V2X and NR V2X technologies, see [0119]. In some embodiments, a UE 102 (and/or other device) may indicate to one or more other UEs 102 (and/or other devices) one or more of the following: that the other UEs 102 are to "mute" transmission, that the other UEs 102 are to exclude certain resources from candidate resources, that the other UEs 102 are to stop transmission on indicated resources during a time interval; and/or other, see [0121].  In some embodiments, the muted resource may be restricted to a subset of resource blocks (RBs)/sub-channels and/or subframes. In some embodiments, the muted resource may be held/restricted for a limited duration of time. In some embodiments, a sidelink relaying mechanism may be used by the UE 102 for one or more of the following: to receive high priority messages, to retransmit high priority messages to other devices, to disseminate information about resources prohibited for selection and reservation by other UEs 102; and/or other operation(s), see [0123]. The gNB 105 indicates a mute request to UEs 102 based on the network command or by request from served UEs 102 that request resources for high priority sidelink transmission with high reliability. In this scenario, it may be assumed that UEs 102 performing V2V sidelink communication on certain frequency channel also monitor Uu air-interface to receive commands from eNBs 104 and/or gNBs 105, see [0124]. So, the UE performs transmission based on a predetermined format or numerology, the UE considers that the gNB has a higher priority than the eNB.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Parron in order to make a more effective method by enabling improvements in comparison to other 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) in view of Bhushan et al. (US 20190190655, henceforth “Bhushan”) and further in view of Li et al. (US 20150016312, henceforth “Li”).
Regarding claim 11, Yoon and Bhushan teach all the claim limitations of claim 4 above; and Yoon further teaches wherein based on that the UE selects the synchronization reference with the high RSRP, (A synchronization signal having a high transmission power, that is, a synchronization signal having the highest S-RSRP result, may be selected when synchronization signals have the same priority, see [0111]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) based on that the UE selects the synchronization reference with the high RSRP, an offset value is applied to either RSRP related to the gNB or RSRP related to the eNB, and wherein the offset value is indicated by either higher layer signaling or physical layer signaling. However, Li discloses the missing/crossed limitations comprising: (1) based on that the UE selects the synchronization reference with the high RSRP, an offset value is applied to either RSRP related to the gNB or RSRP related to the eNB, and wherein the offset value is indicated by either higher layer signaling or physical layer signaling (If an initial CE level is determined by one or more of the parameters (such as the estimated path-loss, channel measurement such as RSRP, a number of attempts to decode PSS/SSS, a number of attempts to decode conventional P-BCH, or Table 4G provides an exemplary mapping from RSRP in cell c (RSRP.sub.c) to initial CE level, where RSRP.sub.Th, is a threshold, and .delta..sub.RSRP1 is an offset relative to the threshold RSRP.sub.Th, see [0208]. Once the UE 114 determines the CE level for RA preamble transmission and for RAR transmission, CE levels for other UL channels or DL channels can be uniquely determined based on the respective BLERs that can provide predetermined offsets to the path-loss measurements until the serving eNB 102 explicitly configures the CE levels by higher layer signaling, see [0243]. So, based on that the UE selects the synchronization reference with the high RSRP, an offset value is applied to either RSRP related to the gNB or RSRP related to the eNB, and wherein the offset value is indicated by either higher layer signaling or physical layer signaling.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Li in order to make a more effective method by enhancing a detection reliability, see (Li, [0147].).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20170289935, henceforth “Yoon”) in view of Bhushan et al. (US 20190190655, henceforth “Bhushan”) and further in view of Tsai et al. (US 20200112993, henceforth “Tsai”).
Regarding claim 12, Yoon and Bhushan teach all the claim limitations of claim 4 above; and Yoon further teaches  wherein (FIG. 5 and FIG. 6 are conceptual diagrams illustrating mapping of a  The missing/crossed out limitations will be discussed in view of Tsai.).
As noted above, Yoon is silent about the aforementioned missing/crossed limitations of: (1) RSRP of the gNB is measured for each synchronization signal block (SSB). However, Tsai discloses the missing/crossed limitations comprising: (1) RSRP of the gNB is measured for each synchronization signal block (SSB) (FIG. 10A, multiple DL beams carrying DL reference signal, DL_RS, are swept from the TRP or gNB at step 1A, and at step 1B, a UE selects a best beam based on the measurements of the DL reference signal DL_RS_m, such as PSS/SSS in SSB burst or periodic CSI-RS, carried on the DL beam DLTX_m, and then the DL path loss is calculated with the Reference Signal Received Power (RSRP) or Received Signal Strength Indicator (RSSI) or Channel Quality Indicator (QCI) measured with DL_RS_m, as an example: L.sub.DLpath=referenceSignalPower-RSRP DL_RS_m, see [0154]. This technique is used to measure RSRP of the gNB for each synchronization signal block (SSB).).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Yoon’s method by adding the teachings of Li in order to 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464